DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 16 June 2022, on an application filed 5 November 2019, which claims domestic priority to a provisional application filed 10 April 2018.
Claims 1, 11 and 20 have been amended.
Claims 8-10, 18 and 19 have been canceled.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 16 June 2022 have been considered by the Office to the extent indicated.  


Response to Amendments

The Applicant has amended the claims and provided arguments that are consistent with the engine being interpreted as a software module. Accordingly the claims are not being interpreted under 35 U.S.C. 112(f).
The rejection of claims 1-64 under 35 USC 101 have been upheld.  Please see below for further details.  
All rejections of claims 8-10, 18 and 19 have been withdrawn in light of the cancellation of these claims.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 16 June 2022 has been considered by the Office to the extent indicated.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-19 are drawn to a device or system including one or more medical devices programmed to collect patient data; a network; and a mobile computing device, including: an engine programmed to receive the patient data through the network from the one or more medical devices, the patient data providing patient identification information, vital signs information, alert information, and task information; and a display of the mobile device that renders a screen having: a first window having a listing of patients assigned to a caregiver; a second window having a plurality of vital signs and an early warning score associated with a patient of the caregiver and a third window including one or more messages from the caregiver associated with the patient, wherein the third window is a chat window allowing the caregiver to send the one or more messages to other caregivers; and wherein the third window includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages, which is within the four statutory categories (i.e. a machine). Claim 20 is drawn to a method for or displaying patient information on a mobile device, the method comprising: receiving one or more sources of patient data that provide patient identification information, vital signs information, alert information, and task information; and displaying, on the mobile device, a first window having a listing of patients assigned to a caregiver, the listing of patients in the first window including task indicator or an alert indicator associated with the patient; displaying, on the mobile device, a second window having a plurality of vital signs and an early warning score associated with a patient of the caregiver; displaying, on the mobile device, a third window including one or more messages from the caregiver associated with the patient, wherein the third window is a chat window allowing the caregiver to send the one or more messages to other caregivers; and wherein the third window includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages, which is within the four statutory categories (i.e., a process).

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing medical information: personel would consider their patient work list and provide details regarding those patients to other personnel. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element a display that renders a screen having ... three windows. The various structural elements processor (including devices and network) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to a display that renders a screen having ... three windows generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly, the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Martin et al. (U.S. PG-Pub 2009/0216556 A1), hereinafter Martin, further in view of Rao et al. (WIPO 2019/070822 A1), hereinafter Rao.

As per claims 1 and 11, Martin discloses a system (Martin, Figs. 4, 5 and 25.), comprising: 
one or more medical devices programmed to collect patient data (Martin, Fig. 4.); 
a network (Martin, Fig. 25.); and 
a mobile computing device (Martin, interface of Fig. 4 #430 is a mobile device, see paragraph 133.), including: 
an engine of the mobile computing device programmed to receive the patient data through the network from the one or more medical devices, the patient data providing patient identification information, vital signs information, alert information, and task information (See collection engine to dissemination engines of Fig. 4 #s 410-25 and paragraphs , which includes directly monitored data #445 such as vital signs, admission data such as patient identification information, and data measured and recorded manually #460 including information put on a patient’s chart, which is known to include task information, and alert information, see paragraphs 50, 52 and 56.); and 
a display of the mobile device that renders a screen (Information presented via interface display #430, see Fig. 5.) having: 
a first window having a listing of patients assigned to a caregiver (System presents list of patients, as shown in Fig. 1, Column #110.); 
a second window having a plurality of vital signs and an early warning score associated with a patient of the caregiver (Fig. 1, Columns #s 120-125. See also customizable windows of Figs. 8-9.); and
a third window including one or more messages from the caregiver associated with the patient (Notes icon allows a caregiver to enter data about a patient that will be seen by other users of the system, see paragraphs 73-74.);
wherein the third window is a chat window allowing the caregiver to send the one or more messages to other caregivers (See notes functionality of paragraphs 73-74; also see messaging functionality of paragraphs 52 and 126. From paragraph 72: “When one of the master window toolbar icons 940 is selected, the corresponding function appears in the master window viewing area 958.”); and
wherein the third window includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages (Notes functionality and alert functionality of system operable to include relevant patient information entered by caregiver or automatically added by system, see paragraphs 73-74 and 130.).

Although the Office takes the position that Neil discloses the chat functionality, as claimed, as indicated above. The Office will provide a secondary reference that includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages.

Rao teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide one or more vital signs or early warning scores associated with the patient embedded in the one or more messages (See Rao, Fig. 4 and paragraphs 79-83 and 94-97 and 112 and 131, wherein the system includes a patient EMR embedded within chat messages, the Office notes that it is old and well-known for patient EMRs to include vital signs and early warning scores.) in order to provide a “healthcare system [that] is configured to facilitate collaboration among healthcare providers” (Rao, paragraph 6.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient monitoring system of Martin/Rao to include one or more vital signs or early warning scores associated with the patient embedded in the one or more messages, as taught by Rao, in order to arrive at a patient monitoring system that could also  provide a “healthcare system [that] is configured to facilitate collaboration among healthcare providers” (Rao, paragraph 6.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
	allowing the caregiver to send the one or more messages to other caregivers.
	
The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 2 and 12, Martin/Rao discloses claims 1 and 11, discussed above. Martin/Rao also discloses wherein the listing of patients in the first window includes a task indicator or an alert indicator associated with the patient (List of patients presented in first window of Fig. 1 #110 can be prioritized by urgency of care needed by patient, which would comprise a relative alert indicator, see Fig. 17 and paragraphs 109-110. System provides treatment information at paragraphs 123-124 and further alert information at paragraphs 125-131.).


As per claim 20, the limitations presented in claim 20 are contained within the limitations presented in claims 1, 2 and 12. Accordingly, claim 20 is rejected over Martin/Rao for at least the reasons as forth above in the rejection of claims 1, 2 and 12.


Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being obvious over Martin/Rao, further in view of Goss (U.S. PG-Pub 2014/0095210 A1), hereinafter Goss.

As per claims 3-7 and 13-17, Martin/Rao discloses claims 2 and 12, discussed above. Martin also discloses:
7, 17. 	wherein the alert indicator is selectable to access a third window having details on one or more alerts associated with the patient (Patient name in prioritized patient list is selectable, which provides further information regarding patient information, which would include details on urgency, see Figs. 8 and 9b, and paragraphs 68-69.)

Martin/Rao fails to explicitly disclose:
3, 13. 	wherein the task indicator provides a numeric value associated with a number of tasks associated with the patient;
4, 14. 	wherein the task indicator is selectable to access a third window having details on one or more tasks associated with the patient;
5, 15. 	wherein each of the one or more tasks includes a selectable control that allows the caregiver to acknowledge a task; and
6, 16. 	wherein the alert indicator provides a numeric value associated with a number of alerts associated with the patient.

Goss teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
3, 13. 	wherein the task indicator provides a numeric value associated with a number of tasks associated with the patient (Goss discloses task and alert counts for a given patient, see paragraph 25 and Fig. 9B.);
4, 14. 	wherein the task indicator is selectable to access a third window having details on one or more tasks associated with the patient (Goss discloses a task indicator, see paragraph 25 and Fig. 9B. Goss also discloses a selectable indicator to access a third window having details on one or more tasks associated with the patient, see the accessing of the patient status/wall screen, of paragraphs 13 and 28, and claim 11.);
5, 15. 	wherein each of the one or more tasks includes a selectable control that allows the caregiver to acknowledge a task (Goss provides the selection of a patient to go to the patient status/wall screen, wherein the caregiver can update the status of a task by inputting information to the status screen, see paragraphs 13 and 28, and claim 11.); and
6, 16. 	wherein the alert indicator provides a numeric value associated with a number of alerts associated with the patient (Goss discloses task and alert counts for a given patient, see paragraph 25 and Fig. 9B.);
in order to provide a “method for facilitating information sharing, communication, and collaboration in a healthcare facility” (Goss, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient monitoring system of Martin/Rao to include information and functionality associated with tasks and alerts assigned to a patient, as taught by Goss, in order to arrive at a patient monitoring system that could also  provide a “method for facilitating information sharing, communication, and collaboration in a healthcare facility” (Goss, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
5. 	that allows the caregiver to acknowledge a task.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.
	

Response to Arguments

Applicant’s arguments filed 16 June 2022	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 5-8 that the statutory rejection of the claims is incorrect because 	the claims are directed to a practical application of technology “Claim 1 is therefore directed to an ordered combination of user interfaces that are more efficient at displaying and communicating information”, similar to Core Wireless.

The Office respectfully disagrees. Please see the new expanded 101 analysis of the claims, above.

The claims are distinguished from Core Wireless in that the present claims merely present a collection of patient information in a display rendering windows, wherein Core Wireless is directed to a specific function that improves the technology wherein a mobile screen is presented with in such a way as to overcome the limtations inherent to displaying data on a small mobile screen. See the Core Wireless claim at issue:
A computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more ap- plications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state.

Displaying a combination of user interfaces is not “a technological solution to a technological problem specific to computer networks”. Rather, the present invention generically applies computer technology to perform a problem that has been performed as long as providers have been taking care of patients, e.g., implementing guidelines to take care of patients in the most efficient manner. The Office notes that the claimed solution of presenting multiple windows has clearly been solved in the art with the first instance of a display that utilizes windows.

The Applicant has not cited the specification indicating how the previous technology was lacking nor how the present invention provides an advantage and improves the art, and the Applicant has not correlated the claim language with these citations.


Applicant's arguments concerning the prior art rejection of the claims have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Neil, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Neil, Rao and Goss, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (16 June 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
30 June 2022